Per Curiam.
Petitioner has filed in this court petition for permission to take a delayed appeal and petition for appointment of counsel.
In order for petitioner to be granted permission to take a belated appeal, he must make a prima facie showing of merit *707to the appeal. This he has not done and therefore the petition will be denied.
Petitioner also asserts he is without funds, and requests this court to appoint counsel to represent him in perfecting his appeal. Since the state has created the office of public defender to represent pauper prisoners after the regular time for appeal has expired, the prisoner is not entitled to the services of other counsel at public expense, but he must seek relief through the office of the public defender as provided by statute. State ex rel. Casey v. Murray (1952), 231 Ind. 74, 106 N. E. 2d 911.
Petitions denied.
Note. — Reported in 143 N. E. 2d 81.